Citation Nr: 1621470	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service
connected status-post lumbar fusion at L2-L4 due to fracture at L3 with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1966 to July 1967, August 1967 to February 1970, and from July 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connected for a lumbar spine disability and assigned a 10 percent evaluation.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in June 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's spine disability.  This was accomplished, and the claim was readjudicated in an October 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for status-post lumbar fusion at L2-L4 due to fracture at L3 with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In the present case, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations.  VA provided the Veteran with examinations in February 2009 and August 2014.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Rating Analysis for Lumbar Spine Disability

The Veteran's spine disability has been appropriately rated under Diagnostic Code 5242 (degenerative arthritis of the spine).  This diagnostic code is to be rated under the following general rating formula for diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 
A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.
The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected lumbar spine disability for the entire rating period on appeal.

The evidence includes a February 2009 VA examination.  During the evaluation, the Veteran reported low back pain with prolonged standing and carrying of heavy loads.  The severity of the pain was noted as "mild."  He also reported severe flare-ups occurring every other month and lasting 1-2 days; however, the Veteran stated that he was still able to perform his activities of daily living during these flare-ups.  There were no incapacitating episodes reported in the last 12 months.  Upon physical examination, forward flexion of the lumbar spine was limited to 75 degrees and extension was to 20 degrees.  Left lateral flexion was to 20 degrees, and left lateral rotation was to 25 degrees.  Right lateral flexion was to 25 degrees, and right lateral rotation was to 25 degrees.  The combined range of motion of the lumbar spine was 190 degrees.  Although there was objective evidence of pain following repetitive use testing, there was no additional limitation of motion.  There were no muscle spasms associated with the thoracolumbar spine disability.    

During an August 2014 VA spine examination, the Veteran stated that his back disability was steadily worsening.  He reported pain in the back and weakness in both legs.  The Veteran also stated steady pain in the lower back, which worsened with standing.  The Veteran denied flare-ups impacting the function of the spine.  Upon range of motion testing, forward flexion of the lumbar spine was limited to 70 degrees, and extension was to 15 degrees.  Left lateral flexion was to 25 degrees, and left lateral rotation was to 30 degrees.  Right lateral flexion was to 25 degrees, and right lateral rotation was to 30 degrees.  The combined range of motion of the lumbar spine was 195 degrees.  The Veteran had pain on range of motion testing, but no additional limitation of motion.  The examiner indicated that the Veteran did not have muscle spasms of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran had radiculopathy of the left lower extremity with nerve root involvement at L4-S3 of "moderate" severity.  There was no ankylosis of the spine.  The examiner also noted that the Veteran did not have intervertebral disc syndrome.  The Veteran had a scar resulting from lumbar spine fusion; however, the scar was not painful or unstable and did not total an areas greater than 39 square centimeters.    

The remaining evidence of record does not address the Veteran's lumbar spine disability.  

Upon review of all the evidence of record, lay and medical, the Board finds that the criteria for a rating in excess of 10 percent has not been met based upon the range of motion of the thoracolumbar spine during either VA examination.  Specifically, forward flexion of the thoracolumbar spine was limited to, at worst, 70 degrees and the combined range of motion of the thoracolumbar spine in both VA examinations discussed above was greater than 120 degrees.  There was also no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour or ankylosis.  

There is also no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-7.  The VA examination reports considered pain when range of motion testing was conducted and the Veteran had range of motion, at worst, to 190 degrees (combined).  These VA examination reports indicated some pain on active and passive range of motion testing, but no additional loss motion on repetitive use was noted.   

The Board finds that the limitation of motion and functional loss due to pain is contemplated in the currently assigned 10 percent rating.  The medical evidence establishes that the Veteran still has almost full motion of the lumbar spine.  Any functional loss due to pain or other symptoms does not amount to additional limitation of motion.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board further finds that a higher rating is not warranted under Diagnostic Code 5243 for incapacitating episodes associated with intervertebral disc syndrome.  The Veteran was noted to have IVDS during the February 2009 VA examination; however, the August 2014 VA examiner indicated that the Veteran did not have IVDS.  Nonetheless, neither of the examination reports indicated that the Veteran's service-connected lumbar spine disability had resulted in incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The evidence also does not demonstrate, and the Veteran has not contended, that a physician prescribed bed rest during any flare-up.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence shows that the service-connected lumbar spine disability has resulted in a neurologic disability, specifically, left lower extremity radiculopathy.  In the February 2009 VA examination, the examiner noted some
decreased muscle tone with atrophy of the left lower extremity.  It was also noted that the Veteran had loss of sensation to light touch and pinprick in the left lower extremity.  The examiner noted loss of ankle and knee jerk in the left lower extremity and diagnosed the Veteran with neuropathy/radiculopathy of the left lower extremity with mild atrophy of the left lower extremity.  

That notwithstanding, the Veteran has already been granted a 20 percent rating for left leg radiculopathy associated with the lumbar spine disability and the rating assigned for that disability is not currently on appeal.  See February 2009 rating decision and October 2010 notice of disagreement.  As such, consideration of a separate evaluation for neurological disability is not necessary.  Moreover, the evidence does not show that the Veteran has radiculopathy of the right lower extremity or "severe" left lower extremity radiculopathy.  See August 2014 VA examination report (noting that radiculopathy of the left lower extremity with nerve root involvement at L4-S3 was of "moderate" severity).  Accordingly, a separate or higher rating for a neurologic disability is not warranted.  

The Board further finds that a separate rating for the Veteran's lumbar spine surgical scar is also not warranted.  Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is granted for three or four scars that are unstable or painful.  A 30 percent rating is awarded for five or more scars that are unstable or painful.  Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  38 C.F.R. § 4.118. 

As noted in the August 2014 VA examination discussed above, the Veteran's scar has not been shown to be either painful or unstable.  The February 2009 VA examiner indicated that the Veteran's scar was well-healed with no tenderness.  

In summary, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the lumbar spine disability for the rating period on appeal.  Accordingly, the appeal is denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's lumbar spine disability was manifested by pain and stiffness resulting in no worse than 70 degrees of thoracolumbar forward flexion and 190 degrees of total thoracolumbar range of motion.  The Veteran has also been granted a separate rating for his left lower extremity radiculopathy.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology. 

Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record shows that the Veteran had worked steadily for almost 30 years as a maintenance test pilot and as an aviation safety inspector.  The Veteran reported that he retired due to "years in service."  See August 2014 VA examination report.  The weight of the evidence of record does not demonstrate evidence of unemployability due to his service-connected disabilities.  The Veteran has also not asserted that he is unable to obtain or maintain employment as a result of his service-connected disabilities.  Thus, TDIU is not raised by the record.


ORDER

An initial disability rating in excess of 10 percent for service connected status-post lumbar fusion at L2-L4 due to fracture at L3 with degenerative arthritis is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


